Citation Nr: 0314692	
Decision Date: 07/03/03    Archive Date: 07/10/03	

DOCKET NO.  01-04 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated at 30 percent.  

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right biceps with damage to 
Muscle Group V, currently evaluated at 30 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, that denied the benefits sought on 
appeal.  The veteran, who had active service from May 1966 to 
November 1968, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).

Unfortunately, the record before the Board contains 
absolutely no reference to the VCAA or any indication that 
the veteran was notified of the provisions of the VCAA.  In 
this regard, the Statement of the Case and the two 
Supplemental Statements of the Case provided to the veteran 
in connection with his appeal contain no reference VCAA or 
38 C.F.R. § 3.159 (2002), the regulation promulgated by the 
VA to enact the VCAA.  While in theory the Board has the 
authority to consider law not considered by the RO, a recent 
case from the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated a portion of a VA 
regulation the Board utilized to notify a claimant of the 
VCAA pursuant to 38 U.S.C.A. § 5103 (West 2002).  See 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, 327 F. 3d. 1339 (Fed. Cir. 2003).  In that case, the 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), which 
required the Board to provide the notice required by 
38 U.S.C.A. § 5103(a) and provide a claimant not less than 
30 days to respond to the notice, was invalid because it was 
contrary to 38 U.S.C.A. § 5103(b), which provided a claimant 
one year to submit evidence.  Therefore, at this point in 
time, the Board cannot provide notice to the appellant of the 
provisions of the VCAA.

The Board also notes that in September 2002, the veteran 
submitted additional argument and evidence in support of his 
claim.  However, this evidence was submitted without any 
indication that the veteran was waiving his right to one 
review of the evidence by the Secretary prior to appellate 
review.  See 38 U.S.C.A. § 7104(a); see also, Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
supra (38 C.F.R. § 19.9(a)(2) is invalid because, in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allows the Board to consider additional 
evidence without having to remand the case to the AOJ [agency 
of original jurisdiction] for initial consideration and 
without having to obtain the appellant's waiver.  That is 
contrary to the requirement of 38 U.S.C.A. § 7104(a) that all 
questions in a matter which is subject to a decision by the 
Secretary of Veterans Affairs shall be subject to one review 
on appeal to the Secretary).

Lastly, the Board notes that the record reflects that the 
veteran is apparently receiving ongoing treatment for his 
disabilities and the veteran submitted evidence dated as late 
as August 2002.  As such, there are likely additional 
treatment records that should be obtained and considered in 
connection with the veteran's claims.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following actions:

1.  In addition to the development 
requested below, the RO should consider 
the veteran's claims under the VCAA.  In 
doing so, the RO should ensure that the 
notification and assistance requirements 
of the VCAA are satisfied.

2.  The RO should obtain and associate 
with the claims file any additional 
outpatient or inpatient treatment records 
pertaining to the veteran's disabilities 
dated from August 2002 from the VA 
Medical Center in Dayton, Ohio.

3.  The veteran is requested to notify 
the RO if he has received any recent 
treatment for his PTSD or his right arm 
shell fragment wound, beyond that 
received at the Dayton VAMC.  If the 
veteran reports such treatment, the RO 
should make arrangements to obtain those 
records and associate them with the 
claims file.

4.  When the development requested above 
has been completed, the RO should review 
the veteran's claims based on the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any 


additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




